
	
		I
		112th CONGRESS
		1st Session
		H. R. 300
		IN THE HOUSE OF REPRESENTATIVES
		
			January 18, 2011
			Mr. Carson of Indiana
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To establish a grant program in the Department of the
		  Treasury to fund the establishment of centers of excellence to support
		  research, development and planning, implementation, and evaluation of effective
		  programs in financial literacy education for young adults and families ages
		  15–24 years old, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Young Adults Financial Literacy
			 Act.
		2.FindingsThe Congress find as follows:
			(1)Eighty percent of parents believe schools
			 are teaching money management and budgeting, while over 70 percent of teachers
			 are not teaching financial literacy.
			(2)Most adults feel
			 that their financial literacy skills are inadequate, yet they do not rely on
			 anyone else to handle their finances; they feel it is important to know more
			 but have received no financial education.
			(3)It is necessary to
			 respond immediately to the pressing needs of individuals faced with the loss of
			 their financial stability, however increased attention must also be paid to
			 financial literacy education reform and long-term solutions to prevent future
			 personal financial disasters.
			(4)There is an urgent
			 need to respond to the economic crisis with research-based financial literacy
			 education programs to reach individuals at all ages and socioeconomic levels,
			 particularly those facing unique and challenging financial situations, such as
			 high school graduates entering the workforce, soon-to-be and recent college
			 graduates, young families, and the unique needs of military personnel and their
			 families.
			(5)More than 70
			 percent of parents say they have spoken with their teens about credit and using
			 credit cards wisely, while less than 44 percent of the teenaged children of
			 those respondents say their parents have talked to them about credit
			 cards.
			(6)Seventy-six
			 percent of parents surveyed said their high school student does not have a
			 budget.
			(7)The average credit
			 card debt among graduate students who carry cards is $7,831 per student, an
			 increase of 59 percent over 1998's average debt of $4,925.
			(8)Young adults
			 between 20 and 24 represent the fastest growing segment of bankruptcy filings;
			 in fact, more people filed for bankruptcy in 2004 than graduated from
			 college.
			(9)Credit card debt
			 among young adults between the ages of 25 and 34 has increased 55 percent,
			 while credit card debt among the youngest adults, between 18 and 24, has
			 skyrocketed 104 percent since 1982.
			(10)In April of 2009, the Comptroller General
			 testified to the Subcommittee on Oversight of Government Management, the
			 Federal Workforce, and the District of Columbia, of the Committee on Homeland
			 Security and Governmental Affairs of the Senate that In 2006, we
			 reported that the [Financial Literacy and Education] Commission’s National
			 Strategy for Financial Literacy was a useful first step in focusing attention
			 on financial literacy but largely was descriptive rather than strategic. …
			 However, to date the Commission has not incorporated the other elements we
			 recommended. … For the most part, these revisions have consisted of newly
			 developed calls to action and have not represented a fundamental
			 shift in approach that incorporates specific recommendations on roles, funding,
			 and activities..
			3.Grant program to
			 fund the establishment of Centers of Excellence in Financial Literacy
			 Education
			(a)In
			 generalThe Secretary of the
			 Treasury, acting through the Assistant Secretary for Financial Institutions and
			 the Deputy Assistant Secretary for Financial Education and in consultation with
			 the Secretary of Education and the Financial Literacy and Education Commission
			 established under the Financial Literacy and Education Improvement Act, may
			 make competitive grants to and enter into contracts with eligible institutions
			 to establish centers of excellence to support research, development and
			 planning, implementation, and evaluation of effective programs in financial
			 literacy education for young adults and families ages 15–24 years old.
			(b)Authorized
			 activitiesActivities authorized to be funded by grants made
			 under subsection (a) shall include the following:
				(1)Developing and implementing comprehensive
			 research based financial literacy education programs for young adults ages
			 15–24 which can be incorporated into educational settings through existing
			 academic content areas.
				(2)Targeting programs
			 based on a set of educational expectations, pre- and post-education assessment
			 tools, effective training programs for educators, and materials that
			 appropriately serve various segments of young adult and family populations,
			 particularly minority and disadvantaged individuals.
				(3)Aligning financial
			 literacy education programs to a set of core competencies and concepts,
			 including goal setting; planning; budgeting; managing money or transactions;
			 tools and structures; behaviors; consequences; saving, both long- and
			 short-term; managing debt and earning.
				(4)Designing
			 instructional materials using evidence-based content for young families and
			 related outreach activities to address unique life situations and financial
			 pitfalls such as bankruptcy, foreclosure, credit card misuse, and predatory
			 lending.
				(5)Developing and
			 supporting the delivery of professional development programs in financial
			 literacy education that are research-based, on-going and collaborative to
			 assure competence and accountability in the delivery system, including
			 recognition of achievement and competence within existing systems for educators
			 and instructors.
				(6)Improving access
			 to financial literacy education programs for young adults and families by
			 collaborating with financial institutions to disseminate information and
			 awareness of the importance of financial literacy education.
				(7)Reducing student loan default rates by
			 developing programs to help individuals better understand how to manage
			 educational debt through sustained educational programs for college students in
			 partnership with non-profit associations.
				(8)Conducting
			 on-going research and evaluation to assure learning of defined skills and
			 knowledge, and retention of learning.
				(9)Developing
			 research-based assessment and accountability of the appropriate applications of
			 learning over short and long terms.
				(c)Priority for
			 certain applicationsThe
			 Secretary shall give a priority to applications that—
				(1)provide clear
			 definitions of financial literacy and financially literate to clarify
			 educational outcomes;
				(2)establish
			 parameters for identifying the types of programs that most effectively reach
			 young adults and families in unique life situations, specifically individuals
			 in ages 15–24 years old;
				(3)include content
			 that is appropriate to age and socioeconomic levels;
				(4)develop programs
			 based on educational standards, definitions, and research;
				(5)include individual
			 goals of financial independence and stability; and
				(6)establish
			 professional development and delivery systems using evidence-based
			 practices.
				(d)Application and
			 evaluation standards and procedures, distribution criteriaThe Secretary shall, by regulation and
			 order, establish application and evaluation standards and procedures,
			 distribution criteria, and such other forms, standards, definitions, and
			 procedures as the Secretary determines to be appropriate.
			(e)Minimum and
			 maximum amount of any grantNo grant under this section may be
			 for an amount less than $2,000,000 or more than $5,000,000.
			(f)DefinitionsFor
			 purposes of this Act the following definitions shall apply:
				(1)Eligible
			 institutionThe term
			 eligible institution means any partnership consisting of an
			 institution of higher education and any of the following which meets such
			 requirements for eligibility as the Secretary of the Treasury and the Secretary
			 of Education may jointly prescribe by regulation:
					(A)One or more local
			 educational agencies.
					(B)A nonprofit
			 agency, organization, or association.
					(C)A community-based
			 organization.
					(D)A financial
			 institution.
					(2)Institution of
			 higher educationThe term
			 institution of higher education has the meaning given such term in
			 section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).
				(3)SecretaryThe
			 term Secretary means the Secretary of the Treasury, unless the
			 context specifically refers to the Secretary of Education.
				4.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary $55,000,000 for each of fiscal
			 years 2012 through 2016 for carrying out this Act.
		5.RegulationsIn addition to regulations prescribed under
			 section 3(d), the Secretary may prescribe such regulations as may be necessary
			 to carry out this Act.
		
